        Case 1:20-cr-00234-LAP Document 28 Filed 05/27/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - x
 UNITED STATES OF AMERICA      :
                               : PROTECTIVE ORDER
          - v. –               :
                               : 20 Cr. 234 (LAP)
 SHAWN LEWIS,                  :
   a/k/a “Dot,”                :
                               :
 STEFAN LEWIS,                 :
   a/k/a “Poo,”                :
                               :
 ROBERT LEWIS,                 :
   a/k/a “Bishop,”             :
                               :
 COUNT COOKS,                  :
   a/k/a “CJay,”               :
                               :
 DEVONTE FRANCIS,              :
   a/k/a “Dev,” and            :
                               :
 CHRISTOPHER BUTLER,           :
   a/k/a “Spot,”               :
                               :
           Defendants.         :
 - - - - - - - - - - - - - - - x


       Upon the application of the United States of America, and the

defendants having requested discovery under Fed. R. Crim. P.

16(a)(1)(E), the Court hereby finds and orders as follows:

       1. Disclosure Material. The Government will make disclosure

to the defendants of documents, objects and information, including

electronically stored information (“ESI”), pursuant to Federal

Rule   of   Criminal   Procedure    16,   18   U.S.C.    §    3500,   and   the

Government’s     general    obligation    to   produce       exculpatory    and

impeachment material in criminal cases, all of which will be
         Case 1:20-cr-00234-LAP Document 28 Filed 05/27/20 Page 2 of 10



referred to herein as “disclosure material.”               The Government’s

disclosure material may include, as detailed below material that

affects the privacy of individuals, and material that affects the

safety of certain victims of the charged offenses.

     2. Sensitive Disclosure Material.          Discovery materials which

contain     information    that   identifies,     or    could    lead   to    the

identification of, witnesses who may be subject to intimidation or

obstruction, and whose lives, persons, and property, as well as

the lives, persons, and property of loved ones, will be subject to

risk of harm absent the protective considerations set forth herein

produced by the Government in this action pursuant to its discovery

obligations are deemed “sensitive disclosure material,” and will

be labeled as such in the index produced with the discovery

materials.      The Government’s designation of material as sensitive

disclosure material will be controlling absent contrary order of

the Court.

     3. Facilitation of Discovery. The entry of a protective order

in this case will permit the Government to produce expeditiously

the sensitive disclosure material without further litigation or

the need for redaction. It will also afford the defense prompt

access     to   those   materials,    in   unredacted    form,    which      will

facilitate the preparation of the defense.
                                       2
      Case 1:20-cr-00234-LAP Document 28 Filed 05/27/20 Page 3 of 10



     4. Good Cause. There is good cause for entry of the protective

order set forth herein.

     Accordingly it is hereby Ordered:

     5.   Victim identities, or identifying personal information,

where possible, shall be redacted from disclosure material in order

to protect the safety and privacy of the victims.

     6. Sensitive disclosure material shall not be disclosed by

defense   counsel,   including    any   successor    counsel    (“Defense

Counsel”) other than as set forth herein, and shall be used solely

for purposes of defending this action:

          a. Defense    Counsel    shall    not   post    any   sensitive

             disclosure material on any Internet site or network

             site to which persons other than the parties hereto

             have access, and shall not disclose any sensitive

             disclosure material to the media or any third party

             except as set forth below.

          b. Sensitive disclosure material may be disclosed by

             Defense Counsel to the defendant for review in the

             presence of Defense Counsel for purposes related to

             this case.    The defendant shall not maintain, retain,

             or keep copies of any records containing sensitive


                                    3
Case 1:20-cr-00234-LAP Document 28 Filed 05/27/20 Page 4 of 10



       disclosure material outside of the presence of Defense

       Counsel.

    c. Sensitive disclosure material may be disclosed by

       Defense Counsel to the following persons (hereinafter

       “Designated Persons”):

               (i) investigative,           secretarial,      clerical,

                    paralegal and student personnel employed

                    full-time or part-time by the defendant=s

                    attorney;

             (ii) independent expert witnesses, investigators

                    or   advisors    retained     by   the   defendant=s

                    attorney in connection with this action;

            (iii) such     other    persons    as   hereafter    may   be

                    authorized by the Court upon such motion by

                    the defendant.

    d. The defendants and Defense Counsel shall provide a

       copy of this Order to Designated Persons to whom they

       disclose sensitive disclosure material pursuant to

       paragraphs    6(c)(i),       (ii),   and   (iii).     Designated

       Persons shall be subject to the terms of this Order.




                                4
      Case 1:20-cr-00234-LAP Document 28 Filed 05/27/20 Page 5 of 10



           e. The Government may authorize, in writing, disclosure

                of     sensitive      disclosure     material       beyond    that

                otherwise permitted by this Order without further

                Order of this Court.

    7.     Certain highly sensitive disclosure material may be

labeled “ATTORNEY’S EYES ONLY” or “AEO” and may be disclosed only

to personnel for whose conduct counsel is responsible (not to the

Defendants):

         a. Defense counsel and personnel for whose conduct counsel

           is    responsible         may   communicate     to   defendants    the

           contents of disclosure material labeled “AEO” but may

           not       disclose   to    defendant    any   personal    information

           (including       name,      address,    phone    number,     and   any

           identifiers specified in Rule 5.2 of the Federal Rules

           of Civil Procedure) contained in the AEO disclosure;

         b. Defense counsel may seek the Government’s consent to

           modify any “AEO” designation; and

         c. Defense counsel may submit to the Court, ex parte,

           request to show AEO materials to Defendants under the

           same limitations set forth in paragraph 7 of this Order

           (governing      sensitive       disclosure    material).      Defense

           counsel must cause notice to be given to the Government
                                           5
      Case 1:20-cr-00234-LAP Document 28 Filed 05/27/20 Page 6 of 10



          if such an ex parte request is made (though need not

          disclose the substance of the request or any documents

          that are the subject of the request) and must cause

          notice to be given to the Government of whether the

          request is granted or denied.

     8.   Except for sensitive disclosure material that has been

made part of the record of this case, Defense Counsel shall return

to the Government or securely destroy or delete all sensitive

disclosure material, within 30 days of the expiration of the period

for direct appeal from any verdict in the above-captioned case;

the period of direct appeal from any order dismissing any of the

charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the

above-captioned case, whichever date is later.

     9.   This   Order   does   not       prevent   the   disclosure   of   any

sensitive disclosure material in any hearing or trial held in this

action, or to any judge or magistrate judge, for purposes of this

action.   However, sensitive disclosure material pertinent to any

motion before the Court should initially be filed under seal,

absent consent of the Government or Order of the Court.                     All

filings should comply with the privacy protection provisions of

Fed. R. Crim. P. 49.1. The provisions of this Order shall not
                                      6
      Case 1:20-cr-00234-LAP Document 28 Filed 05/27/20 Page 7 of 10



terminate at the conclusion of this criminal prosecution and the

Court will retain jurisdiction to enforce this Order until the

Court orders otherwise.




                     [INTENTIONALLY LEFT BLANK]




                                    7
Case 1:20-cr-00234-LAP Document 28 Filed 05/27/20 Page 8 of 10
      Case 1:20-cr-00234-LAP Document 28 Filed 05/27/20 Page 9 of 10



    10.      This   Order    may   be   signed    in   counterparts    and

transmitted by facsimile and/or electronic copy, each of which

counterparts will be deemed to be an original and which taken

together will constitute the Order.       Defendants may also agree to

be bound by this Order by confirming through Counsel, either on

the record in Court or in writing to the U.S. Attorney’s Office.




AGREED AND CONSENTED TO:

    GEOFFREY S. BERMAN
    United States Attorney




BY: _____/s/______________________           Date:     May 26, 2019
Adam S. Hobson / Christopher Clore
Assistant United States Attorneys




BY:_______________________________           Date:     ____________
_________________
Dawn Florio, Esq.
Attorney for STEFAN LEWIS




BY: ______________________________           Date:     _________________
                                                             May 27, 2020
Louis Fasulo, Esq.
Attorney for ROBERT LEWIS


                                    8
     Case 1:20-cr-00234-LAP Document 28 Filed 05/27/20 Page 10 of 10




BY: _______________________________          Date:    5/26/2020
                                                      ________________
____________
Lorraine Gauli-Rufo, Esq.
Attorney for CHRISTOPHER BUTLER

SO ORDERED:

Dated: New York, New York
       May ___,
            27  2020
                         _______________________________
                              THE HONORABLE LORETTA A. PRESKA
                              UNITED STATES DISTRICT JUDGE




                                    9
